MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioners’ motion to reopen, filed more than 5 years after the final administrative decision was rendered. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Nor did the BIA abuse its discretion in determining that petitioners failed to allege changed circumstances in Guatemala that would exempt them from the time limits for filing a motion to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii). Accordingly, this petition for review is denied.
The temporary stay of removal shall continue in effect until issuance of the mandate with respect to petitioner Irma Yolanda Palacios-de Castro.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.